Citation Nr: 0023020	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1946.  

The present appeal arises from a March 1999 rating decision, 
in which the RO denied the veteran an increased disability 
evaluation for residuals of a fracture of the right foot.  
The disorder was determined to be 10 percent disabling, with 
an effective dated from March 1998.  The veteran filed an NOD 
in April 1999, and the RO issued an SOC in May 1999.  The 
veteran filed a substantive appeal also in May 1999.  In July 
1999, the veteran testified before a Hearing Officer at the 
VARO in Columbia.  A supplemental statement of the case 
(SSOC) was issued in September 1999.  

REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a fracture of the right foot are more severe than 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  

A review of the veteran's service medical records reflects 
that he incurred a simple fracture at the base of the 2nd 
metatarsal of the right foot in October 1944 when a generator 
dropped on his right foot.  A cast was applied to the right 
leg and ankle.  The service medical records do not document 
removal of the cast or subsequent treatment.  During a 
separation medical examination in March 1946, the veteran was 
noted to have a moderately enlarged area dorsum of the right 
foot due to the fracture.  

In August 1946, the veteran was service connected for a right 
foot injury, and granted a 10 percent disability evaluation.  
In May 1950, the RO reduced the veteran's disability rating 
from 10 percent to a noncompensable evaluation.  

In March 1998, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed an increased rating claim for his service-
connected right foot disability.  Thereafter, the RO received 
from the veteran a VA Form 21-4142 (Authorization for Release 
of Information).  The veteran noted in the form, that while 
in service during World War II, a generator from an aircraft 
had fallen on his right instep, and that he had been in the 
hospital for a number of months.  He additionally noted that 
because he was now older, his foot was more painful, and that 
the pain in his foot would awaken him at night.  

In May 1998, the RO received VA Medical Center (VAMC) West 
Palm Beach medical records, dated from September 1995 to 
April 1998.  These records primarily noted the veteran's 
treatment for a right shoulder disability.  Additionally, an 
April 1998 treatment record noted the veteran's complaints of 
pain in his right midfoot.  He reported that while not 
experiencing pain for many years, he recently had begun to 
suffer pain in the mid-portion of his right foot, most 
notably at night.  On clinical evaluation, the examiner noted 
that the veteran had a tendency for a pronated flat foot.  
The veteran was also found to have hammertoes of toes two 
through four, with rotation of his second toe.  There were 
some palpable bony changes suggestive of arthritic changes in 
the midfoot.  Additionally, the midfoot was tender and there 
appeared to be limited pronation and supination.  

In February 1999, the RO received from the veteran a VA Form 
21-4138 (Statement in Support of Claim), dated that same 
month.  The veteran reported that his foot was very painful 
when he walked, and that it swelled up making it difficult 
for him to wear shoes.  

In March 1999, the veteran was medically examined for VA 
purposes.  He reported his medical history in service with 
respect to his injury to his right foot.  The veteran 
indicated that after removal of his cast, he was able to 
return to duty, and had been able to wear normal shoes since 
that time and had not really been limited by his original 
injury.  On clinical evaluation, there was a normal 
appearance to the veteran's feet.  There was evidence of 
hammertoe deformity involving the right second and third 
digits.  There were no transfer lesions noted over the 
plantar aspect of the veteran's feet, and no tenderness along 
the course of his first or second metatarsal.  In addition, 
his hammertoe deformity was correctable with pushup test, and 
the metatarsophalangeal joint and interphalangeal joint of 
the second digit were nontender.  Radiographic study revealed 
no definite acute fracture with any displacement or 
dislocation identified; slight old trauma not excludable; 
minimal degenerative changes; moderate calcaneal spurring, 
worse along the plantar aspect; minimal loss of plantar arch; 
and slight extension and flexion of toes.  The examiner's 
impression was hammertoe deformities that are acquired and 
not secondary to the index injury with otherwise normal 
clinical appearance to the foot.  

In July 1999, the veteran testified before a Hearing Officer 
at the VARO in Columbia.  He reported feeling dissatisfied 
with his VA examination in March 1999.  He stated that he had 
described to the examiner the condition of his hammertoes, 
and how, after exercising or walking a great deal, his right 
foot would swell up.  He also testified that he explained to 
the examiner that he had had custom insoles made for his 
shoes.  In addition, he noted that he had not sought any 
medical treatment for his right foot, and that he experienced 
discomfort in his right foot when walking.  In particular, he 
described the pain as occurring across his right instep 
beginning in his toes and radiating back.  Furthermore, he 
testified that his right foot disability limited his 
activities.  

In October 1999, the veteran submitted a letter to the RO in 
which he again reiterated previously made contentions with 
respect to the condition of his right foot.  In particular, 
he reported wearing specially made insoles for his shoes, and 
that his right foot swelled after walking.  

The Board notes that in reviewing the evidence of record 
that, the veteran has been noted to suffer from various 
problems associated with his right foot.  He has clinically 
been found to have hammertoes, arthritic changes, as well as 
a pronated flat foot.  He has complained that his right foot 
swells and is painful when he walks.  He reported at his 
personal hearing that the pain in his right foot radiated 
from his hammertoes up and across his midfoot.  

In addition, a VAMC West Palm Beach medical record noted 
tenderness and bony changes in the veteran's right mid-foot.  
On VA examination, there was a lack of tenderness along the 
course of the first or second metatarsal, or the 
metatarsophalangeal joint, of the second digit of the right 
foot.  The examiner noted the veteran's report of not really 
having been limited by the original service injury to his 
right foot.  

We are aware of the conflicting complaints and clinical 
findings reflected in the VAMC West Palm Beach treatment 
note, the VA examination report, and the veteran's testimony 
contained in the personal hearing transcript.  We note that 
no medical examiner has made any specific finding as to 
existing or non-existing residuals of the veteran's service-
related fracture of the right 2nd metatarsal.  What we have 
before us in the medical evidence are a number of clinical 
findings pertaining to the veteran's right foot, which the 
Board is not qualified to assess and/or reach a medical 
conclusion.  Furthermore, we are not competent to ascertain 
the degree to which a disability has manifested itself, or 
how much pain the appellant is experiencing, or any 
associated functional loss, without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  

The Board wishes to emphasize that an evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on those functional abilities.  38 C.F.R. § 4.10.  Under 
38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness should also be considered, and 
as such is as important as limitation of motion.  
Furthermore, a part which becomes painful on use must be 
regarded as seriously disabled. 

The United States Court of Appeals for Veterans Claims 
(previously known, prior to March 1, 1999, as the Court of 
Veterans Appeals) has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in 
making its rating determination.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1991).  
The Board is required to provide a 
statement of its reasons and bases with 
respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. 
at 58).  Although section 4.40 does not 
require a separate rating for pain, it does 
promulgate guidance for determining ratings 
under other diagnostic codes assessing 
musculoskeletal function.  See generally 38 
C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from 
its obligation to provide a statement of 
reasons or bases pertaining to that 
regulation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Court of Appeals for Veterans Claims has reaffirmed its 
holding in DeLuca, holding, in an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given the conflicting medical evidence, in 
addition to the veteran's complaints, and the need for a more 
specific clinical evaluation of the veteran's service-
connected right foot disability, the Board finds a Remand in 
this case is necessary for an additional medical evaluation.  
Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for an increased rating for residuals of a fracture of 
the right foot is REMANDED to the RO for the following 
action:  

1. The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran's right foot since July 1999.  The 
RO should request that the veteran furnish 
signed authorizations for release to the VA 
of medical records in connection with each 
non-VA source identified.  The RO should 
attempt to obtain any such treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the claims 
folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of any residuals 
associated with his fracture of the 2nd 
metatarsal of the right foot.  Before 
evaluating the veteran, the examiner should 
review the claims folder, including a copy 
of this Remand and any evidence added to 
the record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  
In particular, the examiner should report 
on the level of the veteran's residual 
pain, if any, as a result of the 2nd 
metatarsal fracture of the right foot, and 
the effect such pain has on the veteran's 
functional ability, i.e., whether there is 
any functional loss in the right foot due 
to weakened movement, excess fatigability, 
incoordination, or pain on use.  If 
feasible, the examiner should comment as to 
any additional range-of-motion loss (beyond 
that due to the objectively-demonstrated 
joint abnormality) caused by those factors 
during flare-ups of the disorders.  In 
addition, the examiner should state the 
etiology of any pain, and whether such pain 
claimed by the veteran is supported by 
adequate pathology, or evidenced by visible 
behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claim, with particular 
consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case (SSOC) concerning all evidence added 
to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§§ 4.40 .  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




